Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered February 15, 2008 in an action to foreclose on a mechanic’s lien. The order denied plaintiffs motion for partial summary judgment on the second and third causes of action against defendant David J. Hardy Construction Co., Inc., granted plaintiffs motion for partial summary judgment on the first cause of action against defendants, denied the cross motion of defendant Pat J. Bombard and third-party defendant to discharge the mechanic’s lien, and granted in part the cross motion of defendant David J. Hardy Construction Co., Inc. for leave to amend its answer.
*1206It is hereby ordered that said appeal is unanimously dismissed and the order is otherwise modified on the law by granting the motion of plaintiff for partial summary judgment on the second and third causes of action and by denying in its entirety the cross motion of defendant David J. Hardy Construction Co., Inc. and as modified the order is affirmed without costs, and
It is further ordered that judgment be entered in favor of plaintiff and against defendant David J. Hardy Construction Co., Inc. in the amount of $121,918.21, together with interest at the rate of 9% per annum commencing September 30, 2006, and costs and disbursements.
Same memorandum as in J.K. Tobin Constr. Co., Inc. v David J. Hardy Constr. Co., Inc. (64 AD3d 1206 [2009]). Present— Smith, J.P, Fahey, Peradotto, Garni and Gorski, JJ.